PROVOSTY, J.
In this suit a city lot is asked to be sold for the purpose of effecting a partition. The lot has a width of 48 feet at the front and 47 feet and 10 inches at the rear, and a depth of 106 feet and 11 inches on one line, and 97 feet and 8 inches on the other. There is on it an old building of little or no value.
The only difference between the parties is as to whether the lot should be sold as one lot, or as two lots; it having originally been two lots, of equal width, but of slightly unequal depth. The judge a quo ordered the property sold as two lots. We find no justification for this in the evidence. The property is being held and used as one lot, and should be sold as such.
• It is therefore ordered, adjudged, and decreed that the judgment appealed from be set aside in so far as it directs the property to be sold as two lots instead of as one, and that in all other respects it be affirmed; appellee to pay the costs of this appeal.